Dismissed and Plurality and Dissenting Opinions filed June 8, 2006








Dismissed and Plurality and Dissenting Opinions filed
June 8, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00059-CV
____________
 
IN THE MATTER OF S.W.O.
 
 
 

 
On Appeal from the
315th District Court
Harris County, Texas
Trial Court Cause No.
99-04540J
 

 
P L U R A L I T Y   O P I N I O N
On November 8, 1999, the trial court found appellant to have
engaged in delinquent conduct  by
committing the offense of indecency with a child by contact.  On November 8, 1999, the trial court
sentenced appellant to one year probation. 
Appellant filed a motion for new trial on December 1, 1999.  On December 22, 1999, appellant filed a
notice of appeal.  
On June 12, 2003, this court ordered a hearing to determine
why appellant=s counsel had not filed a brief in
this appeal.  On November 19, 2003, the
trial court conducted the hearing, and the trial court=s findings of fact and conclusions of
law were filed in this court on November 25, 2003.




At the hearing, appellant=s appointed counsel appeared, but
appellant was unable to appear as he had joined the United States Navy.  Counsel presented an affidavit of appellant=s grandmother, noting that appellant
did not wish to pursue his appeal. 
Appellant has not filed a written motion to withdraw the
appeal or a written motion to dismiss the appeal.  See Tex.
R. App. P. 42.2(a).  However,
based upon the evidence at the hearing that appellant does not want to continue
his appeal, we conclude that good cause exists to suspend the operation of Rule
42.2(a) in this case.  See Tex. R. App. P. 2.
Accordingly, we dismiss the appeal. 
 
 
 
 
/s/        John S. Anderson
Justice
 
 
 
Judgment rendered
and Plurality and Dissenting Opinions filed June 8, 2006.
Panel consists of
Justices Anderson, Edelman, and Frost (J., Frost dissenting; Edelman, J.,
concurs in result only).